Townsend, J.
Where, as here, the bill of exceptions contains no certificate of the trial judge indicating his intention to verify the truthfulness of the recitals therein contained, as required by Code (Ann. Supp.), § 6-806, the appellate court has no jurisdiction, and the bill of exceptions must be dismissed. Beasley v. Georgia Power Co., 207 Ga. 188 (60 S. E. 2d, 363); Edge v. State, 199 Ga. 431 (34 S. E. 2d, 498); Davis v. State, 191 Ga. 558 (1) (13 S. E. 2d, 351). The certificate of the trial court as follows: “The above and foregoing bill of exceptions approved and ordered filed,” does not amount to a compliance with this requirement.

Writ of error dismissed.


Gardner, P.J., and Carlisle, J., concur.